Citation Nr: 0305692	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  00-19 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an effective dater earlier than May 14, 
1999, for the resumption of VA compensation for a service-
connected low back condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1958 to July 1966.

An October 1970 RO decision denied the veteran's initial 
claim for service connection for hypertension.  He was not 
notified of his right to appeal that decision.  Hence, his 
initial claim for service connection for hypertension is 
still pending.  Woods v. Gober, 14 Vet. App. 214 (2000).

This appeal comes to the Board of Veterans' Appeals (Board) 
from February 2000 and later RO decisions that denied service 
connection for hypertension and determined that the veteran 
was entitled to the resumption of VA compensation for his 
service-connected low back disorder, effective from May 14, 
1999.

In April 2002, the RO notified the veteran's ex-wife that VA 
did not have the authority to withhold benefits from the 
veteran's compensation for her.  In correspondence dated in 
August 2002, she appealed that determination.  A review of 
the record does not show that the RO replied to the August 
2002 correspondence from the veteran's ex-wife.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's blood pressure readings in his second 
period of active service were elevated.

2.  His blood pressure readings since separation from his 
second period of active service have continuously been 
elevated.

3.  An October 1967 RO rating decision granted service 
connection for a lumbosacral and left sacroiliac strain and 
assigned a 40 percent evaluation for this condition, 
effective from July 1966.

4.  In April 1971, the veteran elected to received benefits 
from the Office of Workers' Compensation Programs (OWCP), 
formerly the Bureau of Employees' Compensation, for 
lumbosacral and sacroiliac strain, his only service-connected 
compensable disability at that time, in lieu of the VA 
compensation being paid for such a disability.

5.  The veteran's VA compensation was terminated, effective 
April 30, 1971, and he was awarded benefits from the OWCP, 
effective from November 16, 1969 for a low back disability; 
the amount of compensation VA overpaid him from November 16, 
1969 to April 30, 1971, was collected by the OWCP.

6.  On May 14, 1999, the RO received correspondence from the 
veteran inquiring about VA benefits, and in a telephone 
contact with a VA representative in October 1999 he reported 
that he was no longer receiving benefits for his low back 
disorder from the OWCP and that he had notified VA of the 
termination of those benefits in 1976.

7.  Correspondence from the OWCP received in 2000 shows that 
the veteran's benefits were terminated in May 1976.

8.  There is no correspondence in the veteran's claims folder 
received after April 1971 before May 14, 1999, notifying VA 
that he was no longer receiving benefits from the OWCP or 
requesting compensation for a low back disability.



CONCLUSIONS OF LAW

1.  Hypertension was incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303.

2.  The criteria for an effective date prior to May 14, 1999, 
for resumption of VA compensation for a service-connected low 
back disability are not met.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. §§ 3.400, 3.708 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for service connection for hypertension and 
an earlier effective for the resumption of VA compensation 
for the service-connected low back disorder, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided with examinations to determine 
the nature and extent of hypertension.  He and his 
representative have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, that essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  In a March 2001 letter, the RO 
notified the veteran of the evidence needed to substantiate 
his claim for service connection for hypertension.  This 
letter gave notice of what evidence the veteran needed to 
submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Furthermore, with regard to the claim for an earlier 
effective date for the resumption of VA compensation for the 
service-connected low back disorder, the Board finds that 
this claim is predicated largely on legal principles rather 
than evidence.  As such, the Board finds no basis for 
additional evidentiary development.  Manning v. Principi, 16 
Vet. App. 534 (2002).


I.  Service Connection for Hypertension

A.  Factual Background

The veteran had active service from July 1958 to July 1962 in 
the U.S. Navy and from July 1962 to July 1966 in the U.S. Air 
Force.

Service medical records reveal that the veteran underwent a 
medical examination in July 1958 for enlistment into the U.S. 
Navy.  His blood pressure was 130/70.  He underwent a medical 
examination in June 1962 for separation from service.  His 
blood pressure was 120/76.  These records do not show the 
diagnosis of hypertension.

Service medical records show that the veteran underwent a 
medical examination in July 1962 for enlistment into the U.S. 
Air Force.  His blood pressure was 140/70.  In June 1966, he 
underwent medical examination for separation from service.  
His blood pressure was 140/82.  These records do not show a 
diagnosis of hypertension.

VA and private medical records show that the veteran was 
treated and evaluated for various problems from 1967 to 2002.  
The more salient medical reports related to the issues 
considered in this appeal are discussed in the appropriate 
sections.

The veteran underwent VA examinations in August 1967.   His 
blood pressure was 160/88.  Hypertension was not diagnosed.

Private medical records show that the veteran's blood 
pressure was recorded on numerous occasions from January 1987 
to July 1989.  All recordings reveal diastolic pressure of 90 
or more and systolic pressure of 140 or more except a 
recording on March 12, 1987, that was 132/80.

A private medical report shows that the veteran was evaluated 
in April 1997.  A history of coronary artery disease of about 
6 years was noted.  It was noted that the veteran had used 
Cardizem in the past, but he had stopped taking that for 
several years.  A history of hypertension was noted.  His 
blood pressure was 148/84.  

A private medical report dated in April 2002 reveals that the 
veteran has elevated blood pressure.  The signatory, a 
medical doctor, reported first seeing the veteran in January 
1999 and that the veteran was on Cardizem at that time.  His 
blood pressure was 160/98 in January 1999, and continued to 
be elevated since then.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where hypertension becomes manifest to a degree of 10 percent 
within one year from date of termination of active service, 
it shall be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Hypertension means persistently high arterial blood pressure.  
Medical authorities have suggested various thresholds for 
high blood pressure, such as a systolic reading of 140 and a 
diastolic reading of 90.  Dorland's Illustrated Medical 
Dictionary 635 (26th ed. 1981).  With this in mind, the 
evidence of record reveals that the veteran has had 
consistent hypertension since his second period of active 
service.

The question now for the Board to decide is whether the lack 
of evidence demonstrating continuous elevated blood pressure 
readings from 1967 to 1987 is sufficient to deny the 
veteran's claim for service connection for hypertension based 
on the lack of evidence demonstrating continuity.  In the 
judgment of the Board, the overall evidence is essentially in 
equipoise as to whether or not the veteran has had continuous 
hypertension since his second period of service.  Under the 
circumstances, the veteran prevails with application of the 
benefit-of-the-doubt doctrine in his favor.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Hence, 
the evidence supports granting service connection for 
hypertension, and the claim is granted.


II.  Entitlement to an Effective Date earlier than May 14, 
1999, for Resumption of VA Compensation for a Service-
Connected Low Back Disability

The factual background regarding the claim for entitlement to 
an earlier effective date for the resumption of VA 
compensation for a service-connected low back disability may 
be briefly summarized.  At VA examinations in August 1967, 
the veteran was found to have lumbosacral and left sacroiliac 
strain, and a history of herniated vertebral disc syndrome 
with sciatica.  An October 1967 RO rating decision granted 
service connection for lumbosacral and left sacroiliac 
strain.  A 40 percent rating was granted for this condition, 
effective from July 1966.

In April 1971, the RO received the veteran's election to 
receive benefits from the OWCP in lieu of the VA compensation 
for the lumbosacral and sacroiliac strain.  Correspondence 
from the OWCP received in 1971 shows that the veteran was 
awarded benefits for residuals of lumbosacral and sacroiliac 
strain, effective from November 16, 1969, and that they would 
collect an overpayment of VA compensation to the veteran from 
that date until May 1, 1971.  At that time, the veteran's 
only compensable service-connected disability was the low 
back disorder.

On May 14, 1999, the RO received correspondence from the 
veteran inquiring about VA benefits.  A report of telephone 
contact in October 1999 between the veteran and a VA 
representative reveals that the veteran was no longer 
receiving benefits from the OWCP, that he now wanted the 
resumption of his VA compensation for a low back disorder, 
and that he reported notifying the VA in 1994 about the 
termination of benefits from the OWCP.  Correspondence 
received from the Office of Workers' Compensation in 2000 
reveals that the veteran last received benefits from them for 
a low back condition in May 1976.

A review of the record does not show receipt of 
correspondence from the veteran from April 1971 prior to May 
14, 1999, notifying VA of the termination of his benefits 
from the OWCP or requesting resumption of VA compensation for 
a low back disorder.

The Federal Employees' Compensation Act (FECA) as amended 
(5 U.S.C.A. § 8101 et seq.) provides for the payment of 
workers' compensation benefits to civilian officers and 
employees of all branches of the Government of the United 
States.  20 C.F.R. § 10.00 (2002).

Where a veteran is entitled to compensation from OWCP based 
on civilian employment and is also entitled to compensation 
under laws administered by VA for the same disability, he 
must elect which benefit he will receive.  On or after 
September 13, 1960, an award of VA benefits cannot be 
approved for payment of compensation concurrently with 
compensation from OCWP and, in such instances; an election to 
receive benefits from either agency is final.  There is no 
right of reelection.  38 C.F.R. § 3.708(b)(1).  

There is no prohibition against payment of benefits under 
FECA concurrently with other benefits administered by VA when 
such benefits are not based on the same disability.  
38 C.F.R. § 3.708(b)(2).

While a veteran may not reelect to receive VA compensation 
for a disability after making an election to receive benefits 
from OWCP for the same disability, there is no bar to payment 
of VA benefits for the disability on which the benefits from 
the OWCP were predicated after those benefits end.  
Department of Veterans' Benefits Manual, M21-1, Part IV, 
Chapter 20.19c(3).

The effective date of an award of compensation based on a 
reopened claim shall be based on the facts found, but shall 
not be earlier than the date of VA receipt of the reopened 
claim with new and material evidence.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(q)(ii).

In this case, the veteran essentially asserts that the VA 
compensation for his low back condition should be resumed 
from May 1976 when the benefits he was receiving for that 
condition from the OWCP were terminated.  He alleges in 
effect that VA should have known what another federal agency 
was doing and had the duty to notify him of his entitlement 
to resumption of VA compensation at that time.

A review of the record reveals that the veteran's VA 
compensation for the low back disability was terminated in 
1971 after he elected to receive benefits for that disability 
from the OWCP, effective from November 16, 1969.  The 
evidence reveals that the benefits he was receiving from the 
OWCP for the low back disability were terminated in May 1976, 
but the evidence does not show that VA was notified of the 
termination of those benefits until October 1999.  Nor does 
the evidence show that the veteran applied for resumption of 
VA compensation for the back disability at any time from 
April 1971 prior to May 14, 1999.
In order to receive VA disability benefits, the veteran needs 
to submit a claim for such benefits.  38 C.F.R. § 3.151 
(2002).  An informal request for a benefit may also be 
accepted as a claim.  38 C.F.R. § 3.155 (2002).

A review of the evidence based on the above criteria 
indicates that the resumption of the veteran's VA 
compensation for a low back disability, effective from May 
14, 1999, was correct.  The veteran has pointed to no law, 
regulation or court decision that supports a different 
conclusion.

The VA's duty to notify a veteran of potential benefits has 
been interpreted as the duty to provide notice when VA is 
aware or reasonably should be aware that an individual is 
potentially entitled to such benefits.  Lewis v. Brown, 8 
Vet. App. 287 (1995); VAOPGCPREC 17-95.  The record does not 
show that VA had any knowledge of the veteran's potential 
entitlement to resumption of VA compensation for a low back 
disorder until October 1999 and processed his claim for such 
benefits at that time.  Hence, it cannot be concluded that VA 
breached its duty to notify the veteran of his potential 
entitlement to restoration of VA compensation for the 
service-connected low back disability.

The preponderance of the evidence is against the claim for an 
effective dater earlier than May 11, 1999, for the resumption 
of VA compensation for a service-connected low back 
disability, and the claim is denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hypertension is granted.

An effective date earlier than May 14, 1999, for the 
resumption of VA compensation for the service-connected low 
back disability is denied.



___________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

